Morton & Craig LLC
John R. Morton, Jr., Esq.
110 Marter Ave.
Suite 301
Moorestown, NJ 08057
Telephone: 856-866-0100
Attorney for: American Honda Finance Corporation


                   UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF NEW JERSEY

                             )
In re:                       )   Case No. 20-22206(SLM)
                             )
ROBERT A. WASSERMAN          )   Chapter 13
                             )
                             )   Hearing Date:   1-13-21
                             )
                             )
                             )
                             )    OBJECTION TO CONFIRMATION
                             )

  American Honda Finance Corporation, a secured creditor of

  the Debtor, objects to the Debtor’s plan for the following

  reasons:

  a. VEHICLE UNDERVALUED; DEBTOR HAS EQUITY IN VEHICLE AND

     CANNOT CRAM IT DOWN:   The vehicle in this matter is

     undervalued in the plan.    The vehicle, a 2017 Honda

     Accord had a clean retail value of $19,250 in the

     NOVEMBER 2020 NADA Official Used Car Guide with disclosed

     mileage of 45,000.   The net loan balance at filing was

     $16,119.61.   The debtor has equity in the vehicle and

     cannot cram it down.   The plan should be amended to pay

     American Honda Finance Corporation $16,119.61 with



                                 Page 1
  interest at 4.25%.   The trustee should compute interest.

  If interest was pre-computed, the trustee would pay

  AMERICAN HONDA FINANCE CORPORATION $17,916.91 over 36

  months.

b. Adequate protection payments:     The plan fails to pay

  adequate protection payments to Honda.     The plan should

  be modified to pay AMERICAN HONDA FINANCE CORPORATION

  adequate protection payments of $192 a month beginning in

  November of 2020 (being 1% of the vehicle value).

  Adequate protection payments must be given super priority

  administrative expense status, paid ahead of attorney

  fees and continue after confirmation until regular

  distributions begin to be made to AMERICAN HONDA FINANCE

  CORPORATION.

c. Proof of insurance: The vehicle must be insured with

  comprehensive and collision insurance coverage and

  liability coverage in accordance with the requirements

  contained in the contract.   American Honda Finance

  Corporation must be listed as loss payee or additional

  insured. The Debtor must provide American Honda Finance

  Corporation with proof that the vehicle is insured in

  accordance with §1326(a)(4) and this portion of the

  objection to confirmation should be considered a demand

  that the Debtor provide proof of insurance.


                            Page 2
d. American Honda Finance Corporation must retain its lien

  on the vehicle following confirmation, until it is paid

  in full through the plan, the plan is completed by the

  debtor and the debtor receives a discharge.



e. Order of distributions:   The order of distributions must

  be changed to account for the priority of adequate

  protection payments to American Honda Finance.



                      /s/ John R. Morton, Jr.
                      John R. Morton, Jr., attorney for
                      American Honda Finance Corporation


  Dated: 11-5-20




                             Page 3
